Citation Nr: 1440579	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  13-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1968 to July 1971.  According to his DD Form 214, his military occupational specialty (MOS) was Auto Mechanic.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, from February 2011 and July 2011, which denied service connection for bilateral hearing loss and tinnitus, respectively.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran has tinnitus that is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.


II.  Service Connection

The Veteran says he has tinnitus due to exposure to loud noises from truck and jet engines without ear protection, and that his tinnitus began during service and has continued since then.  He claims that he did not have noise exposure after service.  The DD Form 214 confirms his military occupation specialty (MOS) was auto mechanic.  He claims service connection is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran was afforded a VA examination in February 2011.  In it, the Veteran reported in-service noise exposure to aircraft and diesel engine noise.  He complained of current tinnitus, and could not correlate to a specific acoustic trauma in service.  The Veteran's service treatment records are silent for any diagnosis or treatment of any hearing-related condition. 

On the question of whether the Veteran's tinnitus is related to his in-service noise exposure, the VA examiner noted that the etiology of the Veteran's tinnitus could not be determined on the basis of the available evidence without resorting to speculation.  But, the VA examiner also further opined that the Veteran's tinnitus is not caused by or a result of acoustic trauma in service, based on the Veteran having "normal auditory thresholds at entrance and separation and did not have a significant decrease in auditory thresholds during military service."   

The Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statement into question. 

The Board acknowledges the opinion provided by the VA examiner; however, considering the Veteran's in-service noise exposure (given his MOS as auto mechanic) and his credible assertions regarding the onset of tinnitus in service, the evidence shows that Veteran has experienced tinnitus since service.  The Board notes that the Veteran's responses on examination that he did not remember the specific onset of his tinnitus during service are not an inability to remember, an inconsistent statement, or, even less, a negation of in-service onset, but rather a mere, reasonable inability to pinpoint the exact time of his tinnitus' onset during service.  Resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

Further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.

At the February 2011 VA examination, the Veteran was diagnosed with bilateral sensorineural loss.  The VA examiner opined that the Veteran's hearing loss is not caused by or a result of acoustic trauma in service, based on the Veteran having "normal auditory thresholds at entrance and separation and did not have a significant decrease in auditory thresholds during military service. . . . Hearing loss secondary to acoustic trauma during military service was ruled out at separation."  

The Veteran's representative argues, and the Board finds, that the VA examiner inadequately appeared to rely largely on the absence or development of hearing loss at time of separation to support his opinion.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection; the laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, an addendum opinion is required to clarify whether the Veteran's current hearing loss is related to in-service noise exposure, beyond normal hearing during service and at separation as a basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, in an October 2010 statement, the Veteran indicated that he was afforded a hearing test from the Kansas City VA Medical Center in which he was diagnosed with 8 percent hearing loss.  This record, however, is not part of the file.  On remand, this record should be obtained and associated with the file.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to inquire about the hearing test referenced in his October 2010 statement and, if appropriate, obtain and associate it with the claims file.

2.  Return the Veteran's claims file to the examiner who conducted the February 2011 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion(s).  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled.  

The examiner is asked to provide an opinion as to the following, with specificity:

Whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

In offering this opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


